DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7 which read on species I in the reply filed on 02/26/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 02/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  With this, foreign patent documents A5-A11 and non-patent literature publication A13 have not been considered as copies were not provided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the abstract exceeds the word limit of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “the vicinity of an edge” in line 13. This lacks antecedent basis and should be corrected to “a vicinity of an edge”.
Claim 7 recites “the vicinity of an edge” in line 10. This lacks antecedent basis and should be corrected to “a vicinity of an edge”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
temperature estimation unit in claim 1; 
temperature detection unit in claims 1 and 7; and
heat conduction member in claims 1-5 and 7.

	The temperature estimation unit does have sufficient structure. For computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include both the computer hardware and the necessary algorithm(s) for accomplishing each of the associated functions. See MPEP 2181(II)(B). The temperature estimation unit is designated by element 38 as seen in fig. 1. The control unit 30 functions as a temperature estimation unit 38 [0045], wherein the “control unit 30 includes e.g. a microcontroller or a CPU (Central Processing Unit)” [0045], which provides the hardware. Regarding the algorithm, temperature estimation is described in at least paragraphs [0049]-[0062] where the temperature information sent from the 
	The temperature detection unit does have sufficient structure. The temperature detection unit is comprised on a heat conduction member and a temperature sensor, as recited in claims 1 and 7. While a temperature sensor has known structure, a heat conduction member is interpreted under 35 USC 112(f), so the temperature detection unit is interpreted under 35 USC 112(f) as well. It is described in the specification that “probe 12 is provided with a temperature sensor unit 26 as a temperature detection unit” [0043], where the “temperature sensor unit 26 a includes a metal film 60 as a heat conduction member and a thermistor 62 as a temperature sensor” [0073], with the metal film 60 and thermistor 62 further described in [0073]-[0090] and the temperature detection unit 26a is depicted in figs. 3-7A, 8A and 9A.
	The heat conduction member does have sufficient structure. The heat conduction member corresponds to metal film 60 [0073] which is described further in paragraphs [0073]-[0090] and depicted in figs. 3-7A.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 7 recite “the wave transmission/reception surface side of the side surface”. This is indefinite as it is unclear what is meant by “the wave transmission/reception surface side of the side surface”. The “side surface” is of the laminated body, as recited in claim 1. Therefore, it is unclear what the wave transmission/reception surface side of the side surface of the laminated body corresponds to. It is the opinion of the examiner that what is intended is “the wave transmission/reception surface of the side surface” (note: omitted one recitation of side), which would make clear that the recitation is distinguishing the portion of the side surface of the laminated body which contains the wave transmission/reception surface from the rest of the side surface of the laminated body. 
It is suggested to amend the claims in order to eliminate the indefiniteness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marian et al. (US 2006/0173344) (hereinafter “Marian”) in view of Shibamoto et al. (US 2013/0190625) (hereinafter “Shibamoto”).
Regarding claim 1, Marian discloses an ultrasonic diagnostic device (system 10 including transducer assembly 12 and ultrasound imaging system 14, fig. 8 [0022]) comprising: 
an ultrasonic probe (transducer housing 18, fig. 8; “transducer housing 18 is shaped for being hand held by a sonographer” [0027]) having: a body (acoustic stack / transducer 15, fig. 8; [0023]-[0025]) including a vibrator array to transmit/receive an ultrasonic wave (“transducer 15 is comprised of…individual piezo-electric or CMUT elements” [0025] and “acoustic ultrasound transducer 15 comprises a one dimensional or multi-dimensional array of elements” [0025]), an acoustic matching layer provided between an ultrasonic wave transmission/reception surface and 
a temperature estimation unit (“programmable controller” [0059]) that estimates a temperature based on a detection temperature detected with the temperature detection unit (“programmable controller, such as a micro-controller, field programmable gate array, analog circuit, digital circuit or other controller, controls operation of the orifice 44, the compressor 48, fan 54, and/or the pump 28, based on temperatures measured by sensor 102” [0059], wherein the temperature detection unit includes the temperature sensor 102 [0059]), 
wherein the temperature detection unit (temperature sensor 102, heat exchanger 22, and thermal plate 20 [0059] and [0029]) includes: 
a heat conduction member (heat exchanger 22 and thermal plate 20, fig. 8 [0059] and “heat exchanger 22 connects with or is formed as part of the thermal plate 20. The heat exchanger 22 is copper, aluminum, other metal or other thermally conductive material” [0029] and “thermal plate 20 is copper, aluminum, other metal or other material providing thermal conduction” [0028]) to receive heat from the body (“Thermal conduction to the body and to the other components within the housing 18 transfers the heat away from the sources of heat, such as the transducer 15. Waste heat is transferred down the thermal gradient through the thermal plate 20” [0028] and “heat exchanger 22 connects with or is formed as part of the thermal plate 20” [0029]), which is provided in the vicinity of an edge on the wave transmission/reception surface 
a temperature sensor (“temperature sensor 102” [0059]) to detect a temperature of the heat conduction member (“temperature sensors 102, such as thermocouples, thermistors or RDT's (Resistance Temperature Detector), are positioned within or in close proximity to… the heat exchanger 22” [0059]).  
While Marian discloses a thermal gradient via thermally conductive members to “preclude the surface temperature exceeding regulatory limits” [0028], Marian does not disclose estimating the surface temperature of the wave transmission/reception surface based on a detection temperature detected with the temperature detection unit, nor that the body is laminated. 
However, Shibamoto, also in the field of temperature detection in ultrasound probes, does teach a temperature estimation unit (temperature estimation unit 29, fig. 1 [0051]) that estimates a surface temperature of the wave transmission/reception surface (“temperature estimation unit 29 estimates the temperature of the contact surface” [0051], wherein the “contact surface [is] between the ultrasonic probe 11 and the object” [0051]) based on a detection temperature detected with the temperature detection unit (“temperature estimation unit 29 estimates the temperature of the contact surface based on the estimated temperature of the third acoustic matching layer” [0051], wherein the third acoustic matching layer’s temperature is detected by 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a temperature estimation unit that estimates a surface temperature of the wave transmission/reception surface in order to ensure the temperature of the surface in contact with the patient is not too hot as to burn the patient [0005]. Further, it would have been obvious to incorporate a laminated body in order to increase the durability of the structure as it contains the transducer elements necessary to perform the imaging.
Regarding claim 2, Marian further discloses the heat conduction member (heat exchanger 22 and thermal plate 20, fig. 8 [0059] and [0029]) exerts a detection region expansion function of expanding a temperature detection region of the temperature sensor (“the temperature sensors 102, such as thermocouples, thermistors or RDT's (Resistance Temperature Detector), are positioned within or in close proximity to.. the heat exchanger 22” [0059], where the “heat exchanger 22 has a large surface area” [0029]), and a thermal diffusion function of diffusing heat of the wave transmission/reception surface (“Waste heat generated by components within the transducer housing 18 is removed to preclude the surface temperature exceeding regulatory limits. Thermal conduction to the body and to the other components within the housing 18 transfers the heat away from the sources of heat, such as the transducer 15. Waste heat is transferred down the thermal gradient through the thermal plate 20” [0028] and “heat exchanger 22 connects with or is formed as part of the thermal plate 20” [0029], where this described transfer of heat from the surface is thermal diffusion).  

Regarding claim 5, Marian further discloses the heat conduction member (heat exchanger 22 and thermal plate 20, fig. 8 [0059]) is formed with a metal film (“thermal plate 20 is copper, aluminum, other metal or other material providing thermal conduction” [0028], which is consistent with the present application’s definition of a metal film: “metal film 60 is a thin film or plate-shaped member formed of metal” [0074]).
Regarding claim 7, Marian discloses an ultrasonic probe (transducer housing 18, fig. 8; “transducer housing 18 is shaped for being hand held by a sonographer” [0027]) comprising: 
a body (acoustic stack / transducer 15, fig. 8; [0023]-[0025]) including a vibrator array to transmit/receive an ultrasonic wave (“transducer 15 is comprised of…individual piezo-electric or CMUT elements” [0025] and “acoustic ultrasound transducer 15 comprises a one dimensional or multi-dimensional array of elements” [0025]), an acoustic matching layer provided between an ultrasonic wave transmission/reception surface and the vibrator array (“transducer 15 is comprised of a matching layer” [0025] and this would be between the transmission surface 16 [0023] and vibrator array as seen in fig. 8), and a backing layer (“transducer 15 is comprised of… backing block” [0025]); and 
a temperature detection unit (temperature detection unit includes the temperature sensor 102 and the heat exchanger 22 it is positioned within [0059] which is connected with or formed 
wherein the temperature detection unit (temperature sensor 102, heat exchanger 22, and thermal plate 20 [0059] and [0029]) includes: 
a heat conduction member (heat exchanger 22 and thermal plate 20, fig. 8 [0059] and “heat exchanger 22 connects with or is formed as part of the thermal plate 20. The heat exchanger 22 is copper, aluminum, other metal or other thermally conductive material” [0029] and “thermal plate 20 is copper, aluminum, other metal or other material providing thermal conduction” [0028]) to receive heat from the body (“Thermal conduction to the body and to the other components within the housing 18 transfers the heat away from the sources of heat, such as the transducer 15. Waste heat is transferred down the thermal gradient through the thermal plate 20” [0028] and “heat exchanger 22 connects with or is formed as part of the thermal plate 20” [0029]), which is provided in the vicinity of an edge on the wave transmission/reception surface side of the side surface (“thermal plate 20 is positioned immediately adjacent to one or more sources of heat, such as along the sides of a transducer stack [15]” [0028], and as seen in fig. 8 this is also in the vicinity of the wave transmission/reception surface, as best understood with the indefiniteness rejection under 35 USC 112(b)) and which has a shape extending along the edge (as seen in fig. 8, the thermal plate 20 extends along the edge of the transducer stack 15, as best understood with the indefiniteness rejection under 35 USC 112(b)); and 
a temperature sensor (“temperature sensor 102” [0059]) to detect a temperature of the heat conduction member (“temperature sensors 102, such as thermocouples, thermistors or 
	Marian does not disclose that the body is laminated. 
However, Shibamoto, also in the field of temperature detection of ultrasound probes, does teach a laminated body (“ultrasonic probe has a laminated structure including an acoustic matching layer, a transducer layer having a plurality of arrayed transducers, and a backing layer” [0023]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a laminate on the body in order to increase the durability of the structure as it contains the transducer elements necessary to perform the imaging.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marian in view of Shibamoto, as applied to claim 1, in further view of Hebrard et al. (US 2013/0301395) (hereinafter “Hebrard”).
Regarding claim 4, Marian further discloses that the edge on the wave transmission/reception surface side of the side surface is curved (as seen in fig. 8, the wave transmission/reception surface side of the side surface 16 is curved, as best understood with the indefiniteness rejection under 35 USC 112(b)), and that an end at least on the wave transmission/reception surface side of the heat conduction member has a shape along the edge on the wave transmission/reception surface side of the side surface (as seen in fig. 8, the thermal plate 20 extends along the edge of the transducer stack 15, as best understood with the indefiniteness rejection under 35 USC 112(b)).

However, Hebrard, also in the field of heat dissipation mechanisms for ultrasound probes, does teach that an end at least on the wave transmission/reception surface side (as seen in fig. 1) of the heat conduction member (casing wall 42, fig. 1; “thermally couple the transducer 30 to the casing wall 42” [0035] wherein “two members are “thermally coupled” when one or more intermediate heat conducting structures form a bridge or a series of structures, wherein the bridge or series is in contact with the two members and continuously extending between the two members to conduct heat between the two members” [0035]) has a curved shape along the edge on the wave transmission/reception surface side of the side surface (as seen in fig. 1, the casing wall 42 is curved along the edge on the wave transmission/reception surface side of the side surface, as best understood with the indefiniteness rejection under 35 USC 112(b); the contact of the casing wall 42 and transducer 30 and lens 28 are described in [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate that an end of the heat conduction member has a curved shape along the edge on the wave transmission/reception surface side of the side surface in order to provide a greater surface area for heat dissipation [0035]-[0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793